Citation Nr: 0316849	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  98-18 185A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut



THE ISSUE

Entitlement to a rating in excess of 10 percent for myositis 
of the cervical paravertebral and upper back muscles.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Crowley, Counsel



INTRODUCTION

The veteran served on active duty from February 1983 to April 
1987.  

This case comes to the Board of Veterans' Appeals (Board) 
from a September 1998 rating decision of the RO.  


FINDINGS OF FACT


1.  The veteran has been notified of the type of evidence 
needed to support his claim for a higher rating, examined to 
obtain a medical opinion concerning the severity of his 
disability, and all identified available relevant evidence 
has been obtained.  

2.  As a result of his myositis, the veteran has slight 
limitation of motion in his cervical spine with associated 
pain and tenderness.

3.  There are no objective clinical indications of more 
severe limitation of motion, chronic muscle spasm, listing of 
his whole spine to the opposite side, a positive 
Goldthwaite's sign, abnormal mobility on forced motion, loss 
of muscle substance, deep fascia, or impairment of muscle 
tonus or loss of power due to his myositis.


CONCLUSION OF LAW

The criteria have not been met for a rating higher than 10 
percent for the 
service-connected myositis of the cervical paravertebral and 
upper back muscles.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.56, 4.6, 4.7, 4.71a, Diagnostic 
Codes 5290, 5295, 5320, 5322 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Applicability of the Veterans Claims Assistance Act of 
2000 ("VCAA")

Congress recently modified or clarified VA's duties to notify 
and assist claimants with the passage of the VCAA, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This change in the law 
is applicable to all claims filed on or after the date of its 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See, too, Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  The VCAA is codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002), and the implementing 
regulations are found at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002).  

The VCAA requires, in part, that VA notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim-
where at least a substantially complete application has been 
submitted.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  38 U.S.C.A. § 5103(a).  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

VA's duties pursuant to this new law, where triggered, have 
been fulfilled.  In each instance, as it became apparent that 
there may be any information or medical or lay evidence, not 
previously provided to VA, that may have been necessary to 
substantiate the veteran's claim, VA notified the veteran 
both of the necessary information, and also of which evidence 
he was to submit, and which evidence VA would attempt to 
obtain on his behalf.  The RO did this in numerous notice 
letters to the veteran.  In particular, the RO notified him 
in the September 2002 VCAA notice letter what was 
specifically required of him, and what VA would do on his 
behalf.  The evidence also shows he was notified of the RO's 
rating decisions and received a statement of the case (SOC) 
and a supplemental statements of the case (SSOCs) during the 
course of his appeal.  When considered collectively, along 
with the respective notice letters, they apprised him of the 
type of evidence needed to substantiate his allegations-and 
prevail, and of the governing laws and regulations.  Thus, 
the RO also notified him of what the evidence must show.  

Because no additional evidence has been cited by the veteran 
as being available, but absent from the record, the Board 
finds that any failure on the part of VA to further notify 
him what hypothetical evidence would be obtained by VA and 
what evidence would be obtained by him is harmless.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  Of 
course, an error is not harmless when it reasonably affects 
the outcome of the case.  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed.Cir. 1998).  Here, though, there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case.  Hence, the Board finds that any such failure 
is inconsequential.  While perfection is an aspiration, the 
failure to achieve it in the administrative process, as 
elsewhere in life, does not, absent injury, require a 
repeat performance.  Miles v. M/V Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).

Additionally, the VCAA and implementing regulations also 
eliminate the requirement that a veteran submit evidence of a 
well-grounded claim, and provide that VA will assist him in 
obtaining evidence necessary to substantiate his claim-but 
that VA is not required to provide assistance to him if there 
is no reasonable possibility that it would aid in 
substantiating his claim.  

Concerning this duty to assist, a very recent decision by the 
U.S. Court of Appeals for the Federal Circuit discusses what 
the Board, itself, may do in developing claims and what, 
instead, must be done by the RO as the agency of original 
jurisdiction over the case.  See Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d (Fed. Cir. 2003) 
(holding notice provision contained in 38 C.F.R. § 19.9(a)(2) 
invalid, as it operates with 38 C.F.R. § 20.1304, as contrary 
to 38 U.S.C.A. § 7104(a), and also invalidating the language 
of 38 C.F.R. § 19.9(a)(2)(ii), as contrary to the specific 
time limit provided in 38 U.S.C.A. § 5103(b)(1)); compare 
Janssen v. Principi, 15 Vet. App. 370 (2001) (per curiam) 
(appellant represented by counsel presumed to be versed in 
facts and applicable law may waive consideration on appeal of 
any notice and duty-to-assist rights pursuant to 38 U.S.C.A. 
§§ 5103 and 5103A).  

VA's General Counsel since has issued a precedent opinion in 
response to the holdings in the DAV case.  See VAOPGCPREC 1-
2003 (May 21, 2003).  Briefly stated, VA's General Counsel 
held that:  the Board retains the authority to develop 
evidence in an appeal, but may not decide the appeal absent a 
waiver of originating agency consideration; the Board has the 
authority to obtain such waivers; the Board has the authority 
to issue "VCAA letters," subject to the limitations set 
forth in the Federal Circuit Court's decision; and BVA 
is not required to identify and readjudicate appeals decided 
under the "development regulations" in effect prior to May 
1, 2003.  Because the Board did not develop evidence in this 
case, (rather, the RO did), the holdings in the DAV case are 
inconsequential.

The RO obtained the veteran's service medical records and, to 
the extent possible, his post-service medical records.  The 
RO also obtained the medical records from the veteran's 
Social Security Disability claim, however they mostly pertain 
to his psychiatric condition, which is not at issue here.  

In conclusion, further development and further expending of 
VA's resources is simply not warranted in this case, since 
the veteran has been given ample notice of the need to submit 
supporting evidence or argument.  He also will not be 
prejudiced by the Board's decision because VA already has 
fulfilled its preliminary duties and responsibilities.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).




II.  Increased Rating for Cervical Paravertebral and Upper 
Back Muscles, 
Currently Evaluated as 10 Percent Disabling

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  
And after careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

Also, when making determinations concerning the appropriate 
rating to be assigned, VA must take into account the 
veteran's entire medical history and circumstances.  See 38 
C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  Where, as here, the veteran did not timely appeal 
the rating initially assigned for his disability-just after 
establishing his entitlement to service connection for it, 
his current level of functional impairment is the most 
important consideration.  See Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  This, in turn, means the Board does not have 
to consider whether he is entitled to a "staged" rating to 
compensate him for various times since filing his claim when 
his disability may have been more severe than at other times.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran alleges that he has limitation of motion in his 
cervical spine due to the extent of his neck and shoulder 
pain, and that what little movement he has significantly 
limits his activities.  He also says he takes over-the-
counter (OTC) medications, and that he was prescribed a 
transcutaneous electrical nerve stimulation (TENS) unit 
because of his disability.  He also points out that he has 
received physical therapy, too.

Historically, a January 1989 Board decision found that the 
veteran's myositis of his cervical paravertebral and upper 
back muscles was a separate and distinct disorder, apart from 
his service-connected psychogenic pain disorder.  A 10 
percent rating was assigned in a March 1989 rating decision 
(RD) under Diagnostic Code 5290.  

According to Code 5290, a 10 percent rating is warranted if 
the veteran has only "slight" limitation of motion in his 
cervical spine.  Conversely, if the limitation of motion is 
"moderate," then a 20 percent rating is warranted, and if 
it is "severe," then a 30 percent rating is warranted.

First, the Board notes that there appears to be conflicting 
evidence in the record as to whether the veteran's limitation 
of motion is due to his service-connected myositis or, 
instead, to other conditions that are not service connected.  
Specifically, VA physical therapy records dated in April 1999 
show that he had increased pain and limitation of motion 
secondary to narrowing of his spinal column (i.e., 
degenerative disc/joint disease) and from guarding the area 
for an extended period of time.  During his August 1998 VA 
examination, however, his limitation of motion was attributed 
to myofascial pain syndrome in his bilateral upper trapezius 
musculature.  A VA physician who examined him in December 
2002 diagnosed chronic cervical strain with cervical spine 
osteoarthritis and degenerative disc disease.  But that VA 
examiner went on to note that, more likely than not, the 
degenerative changes (i.e., osteoarthritis and disc disease) 
observed on x-ray were age-related rather than a residual of 
the injury to the cervical spine in service-which formed the 
basis for granting service connection for the myositis.  
Since, however, that VA examiner did not specify to what 
extent the veteran's pain, etc., is related to those 
degenerative, age-related, nonservice-connected conditions, 
as opposed to his service-connected myositis, the Board must 
give the veteran the benefit of the doubt concerning this and 
presume for rating purposes that at least some tangible 
measure of his pain is caused by his myositis.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998).



Even acknowledging his pain, however, the veteran only has-
at most, "slight" limitation of motion in his cervical 
spine.  So he cannot receive a rating higher than 10 percent 
under DC 5290 since he needs at least "moderate" limitation 
of motion.  

Concerning his range of motion, the veteran's VA physical 
therapy records dated in 1999, for the most part, show he 
experienced less pain and had greater range of motion with 
the benefit of that treatment (e.g., exercises, traction, 
moist heat, etc.).  He only had temporary recurrences of his 
symptoms and, even then, not to a level that would support a 
rating higher than he currently has.  When examined in 
August 1998, his forward flexion was to 45 degrees and he had 
"near normal" backward extension to 24 degrees, albeit with 
pain at the extremes of his range.  He also had lateral 
flexion to the right and left sides to 20 degrees and 
rotation to the right and left sides to 45 degrees, albeit 
also with pain.

When more recently examined in December 2002, the veteran's 
range of motion had very noticeably improved.  He had 80 
degrees of forward flexion, 20 degrees of backward extension, 
45 degrees of lateral flexion, bilaterally, albeit with 
increasing discomfort at the extremes, and rotation to 60 
degrees, also bilaterally with increasing discomfort.  So 
only his backward extension was less than when previously 
examined by VA some 4 years earlier (in August 1998), and 
even that was only slight different (to 20 degrees, as 
opposed to 24 degrees).  His range of motion in all of the 
other directions tested (forward flexion, lateral flexion, 
rotation) had improved considerably.  So, overall, he only 
has "slight" limitation of motion.  Furthermore, since that 
VA examiner indicated the degenerative conditions also 
diagnosed (namely, osteoarthritis and disc disease) were not 
etiologically related to the service-connected myositis, the 
veteran cannot receive a higher rating by considering Codes 
5003, 5010, and 5293 because they simply do not apply.

Obviously, too, since the veteran only has slight limitation 
of motion, his cervical spine is not ankylosed in either a 
favorable or unfavorable position.  So Codes 5286 and 5287 do 
not apply either.  Ankylosis means the spine is completely 
fixated (immobile) in a certain position, favorable or 
unfavorable.  Cf. Lewis v. Derwinski, 3 Vet. App. 259 (1992).

The fact that the veteran experiences recurring pain in his 
cervical spine and has slight limitation of motion as a 
consequence, requiring various modalities of treatment, is 
not sufficient, in and of itself, to increase his rating 
above the 
10-percent level.  And this is only accomplished by 
satisfying the criteria of one of the diagnostic codes 
mentioned above, which he clearly does not.  There also is no 
objective clinical indication of additional functional 
impairment above and beyond that objectively shown, such as 
additional limitation of motion due to the pain or as a 
result of weakness, premature/excess fatigability, or 
incoordination.  See, e.g., 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The veteran also 
does not use a neck brace, crutch or cane, has not had any 
surgery, only occasionally has experienced muscle spasm (but 
other times not), and does not have listing of his whole 
spine to the opposite side, a positive Goldthwaite's sign, 
abnormal mobility on forced motion, loss of muscle substance, 
deep fascia, or impairment of muscle tonus or loss of power 
due to his myositis.  Thus, he cannot receive a higher rating 
under DCs 5295, 5320 or 5322.  Note especially that pain, 
even when, as here, quite evident, is only rated as 10-
percent disabling under DC 5295.  And the veteran already has 
a 10 percent rating, so he needs something more to receive a 
higher rating.

As for Codes 5320 and 5322, for the muscle injury itself due 
to the myositis, in August 1998 there was some evidence of 
muscle tenderness.  But on palpitation, normal muscle bulk 
was revealed.  Sensation also was intact and reflexes were 
+2.  Similarly, in December 2002, there were no strength, 
sensation or reflex abnormalities of the upper extremities.  

Although the veteran no doubt sincerely believes that he 
deserves a higher rating, the objective clinical findings 
simply do not support his allegation of greater disability 
than reflected by his current rating.  And his allegations, 
alone, without supporting medical documentation, will not 
suffice.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Since the preponderance of the evidence is against 
his claim, there is no doubt to resolve in his favor.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  His appeal, 
then, must be denied.


ORDER

The claim for a rating higher than 10 percent for the 
myositis of the cervical paravertebral and upper back muscles 
is denied.  



	                     
______________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


